Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered as of May 29, 2008,
by and between Claire’s Stores, Inc., a Florida corporation (the “Company”), and
Joan Munnelly (the “Executive”).
     WHEREAS, the Company desires to employ the Executive on the terms and
subject to the conditions set forth herein and the Executive has agreed to be so
employed.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
1.      Employment of Executive; Duties.
     1.1 Title. During the Employment Period (as defined in Section 2 hereof),
the Executive shall serve as the Chief Merchandise Officer of the Company.
     1.2 Duties.
     (a) During the Employment Period, the Executive shall have such executive
and managerial powers and duties as may be assigned to the Executive by the
Chief Executive Officer, the Chairman of the Board (the “Chairman”), or the
Board of Directors (the “Board”) of the Company, commensurate with the
Executive’s position as Chief Merchandise Officer, and shall report to the Chief
Executive Officer, Chairman or the Board. The Board or the Chief Executive
Officer may adjust the duties and responsibilities of the Executive as Chief
Merchandise Officer of the Company, notwithstanding the specific title set forth
in Section 1.1 hereof, based upon the Company’s needs from time to time. Except
for sick leave, reasonable vacations and excused leaves of absence, the
Executive shall, throughout the Employment Period, devote the whole of the
Executive’s working time, attention, knowledge and skills faithfully, and to the
best of the Executive’s ability, to the duties and responsibilities of the
Executive’s positions in furtherance of the business affairs and activities of
the Company and its subsidiaries and Affiliates (as defined in Section 5.4(a)
hereof).
     (b) During the Employment Period, the Executive’s principal place of
employment shall be at the Company’s office in Hoffman Estates, Illinois. The
Executive shall relocate to the greater Chicago Metropolitan area.
     (c) The Executive shall at all times be subject to, comply with, observe
and carry out (i) the Company’s rules, regulations, policies and codes of ethics
and/or conduct applicable to its employees generally and in effect from time to
time and (ii) such rules, regulations, policies, codes of ethics and/or conduct,
directions and restrictions as the Board may from time to time reasonably
establish or approve generally for senior executive officers of the Company.

1



--------------------------------------------------------------------------------



 



     1.3 Office and Facilities
     (a) The Company shall provide the Executive with appropriate offices and
with such secretarial and other support facilities as are commensurate with
Executive’s status with the Company and adequate for the performance of
Executive’s duties hereunder.
2.      Term of Employment. The Executive’s employment with the Company will
commence on June 3, 2008 (the date of such commencement, the “Effective Date”).
This Agreement shall govern the terms and conditions of the Executive’s
employment by the Company, and the termination thereof, during the period that
commences on the Effective Date and ends on May 31, 2010 (the “Term”), provided
that the Term shall automatically be extended for successive one year periods
unless either party provides written notice (a “Notice of Non-Renewal”) at least
ninety (90) days prior to the expiration of the Term that the Term shall not be
further extended. The portion of the Term during which the Executive is actually
employed by the Company under this Agreement is referred to as the “Employment
Period”.
3.      Compensation and General Benefits.
     3.1 Base Salary.
     (a) During the Employment Period, the Company agrees to pay to the
Executive an annual base salary in an amount equal to $525,000 (such base
salary, as may be adjusted from time to time pursuant to Section 3.1(b), is
referred to herein as the “Base Salary”). The Executive’s Base Salary, less
amounts required to be withheld under applicable law, shall be payable in equal
installments in accordance with the Company’s normal payroll practices and
procedures in effect from time to time for the payment of salaries to officers
of the Company, but in no event less frequently than monthly.
     (b) The Company shall review the Executive’s performance on an annual basis
and, based on such review, may change the Base Salary, as it, acting in its sole
discretion, shall determine to be reasonable and appropriate.
     3.2 Bonus.
     (a) Upon commencement of employment, the Executive will be entitled to
receive a one-time relocation bonus of $100,000. This relocation bonus will be
paid with the first regular payroll date following the Effective Date. If the
Executive’s employment terminates under Section 4.4 prior to the first
anniversary of the Effective Date, the Executive shall be required to repay to
the Company 100% of the relocation bonus in this Section 3.2(a), and if such
termination occurs on or after the first anniversary of the Effective Date but
prior to the second anniversary of the Effective Date, the Executive shall be
required to repay to the Company 50% of the relocation bonus in this Section
3.2(a).
     (b) Pursuant to the Company’s Annual Incentive Plan (the “AIP”), with
respect to each fiscal year of the Company that begins after February 2, 2008
and that ends during the Employment Period, the Executive shall be eligible to
receive from the

2



--------------------------------------------------------------------------------



 



Company an annual performance bonus (the “Annual Bonus”), prorated as
applicable, based upon the attainment of annual goals established by the Board,
which may include comparable store sales, earnings before interest, taxes,
depreciation and amortization (“EBITDA”) and/or cash generation goals. The
Executive’s target Annual Bonus shall be seventy-five percent (75%) of the
Executive’s Base Salary if the targeted levels of performance to be determined
by the Company for the applicable year are met. Any Annual Bonus earned shall be
payable in full as soon as reasonably practicable following the determination
thereof, but in no event later than April 15 of the following year (unless
administratively impracticable to do so because the Company’s results for the
applicable year had not yet been finalized) and in accordance with the Company’s
normal payroll practices and procedures. Notwithstanding the foregoing language,
but subject to the last sentence of this Section 3.2(b), with respect to the
fiscal year ending January 31, 2009, the Executive will receive a minimum Annual
Bonus of $196,875. Except as otherwise expressly provided in the AIP and
Section 4 hereof, any Annual Bonus (or portion thereof) payable under this
Section 3.2(b) shall not be earned and payable unless the Executive is employed
by the Company on the last day of the period to which such Annual Bonus relates,
provided that no Annual Bonus for any preceding period shall be payable if the
Executive’s employment is terminated for cause.
     3.3 Expenses.
     (a) In addition to any amounts to which the Executive may be entitled
pursuant to the other provisions of this Section 3 or elsewhere herein, the
Executive shall be entitled to receive reimbursement from the Company for all
reasonable and necessary expenses incurred by the Executive during the Term in
performing the Executive’s duties hereunder on behalf of the Company, subject
to, and consistent with, the Company’s practices for expense payment and
reimbursement for senior executives, in effect from time to time. The Company
shall pay the professional expenses incurred by Executive in connection with the
negotiation and documentation of this Agreement (including all Exhibits thereto)
up to a maximum of $5,000.00.
     (b) For a period of up to six (6) months following the Effective Date, the
Executive shall also be entitled to reimbursement for lodging and transportation
expenses between the Chicago area and the Executive’s principal residence in
Blacklick, Ohio, subject to the submission of supporting documentation for such
expenses in accordance with the Company’s standard policies. In addition, the
Executive will be entitled to reimbursement for customary relocation expenses
under the Company’s relocation policy, but not subject to the repayment
obligations under such relocation policy. Expense reimbursement amounts
described in this section 3.3(b) for relocation costs shall be grossed-up to the
extent includable in Executive’s income.
     3.4 Benefits.
     (a) During the Employment Period, in addition to any amounts to which the
Executive may be entitled pursuant to the other provisions of this Section 3 or
elsewhere herein, the Executive shall be entitled to participate in, and to
receive benefits under, any benefit plans, arrangements or policies made
available by the Company to its

3



--------------------------------------------------------------------------------



 



senior executive officers generally, subject to and on a basis consistent with
the terms, conditions and overall administration of each such plan, arrangement
or policy.
     (b) During the Employment Period, the Company shall provide the Executive
with a Company automobile or pay a monthly automobile allowance commensurate
with other executives at the Executive’s level. The Company shall pay all
operating and maintenance expenses of the automobile during the Executive’s
employment.
     3.5 Employee Stock Options.
     (a) Claire’s, Inc. has adopted a stock option plan, in the form attached
hereto as Exhibit A and incorporated herein by reference (the “Plan”), for the
grant of stock options to employees or directors of the Company or of any
subsidiary of the Company to purchase shares of Common Stock of Claire’s, Inc.
(the “Common Stock”).
     (b) On or shortly after the Effective Date, pursuant to the Plan, the
Executive shall be granted nonqualified options to purchase 375,000 shares of
Common Stock at a price per share equal to $10 for its shares on the terms set
forth in the Option Grant Letter attached hereto as Exhibit B and incorporated
herein by reference (the “Option Letter”).
     3.6 Stock Investment.
     (a) On or shortly after the Effective Date, the Executive shall have the
opportunity to purchase up to 30,000 shares of Common Stock for aggregate cash
consideration of $300,000 (the “Stock Purchase”). The Stock Purchase shall
otherwise be on the terms set forth in the Stock Letter attached hereto as
Exhibit C.
     (b) Upon completion of the Stock Purchase, the Executive shall be granted
an additional fully vested nonqualified stock option to purchase 30,000 shares
of Common Stock at a price per share equal to $10.00 on the terms set forth in
the Option Letter.
4.      Termination.
     4.1 General. The employment of the Executive hereunder (and the Employment
Period) shall terminate as provided in Section 2 hereof, unless earlier
terminated in accordance with the provisions of this Section 4.
     4.2 Death or Disability of the Executive.
     (a) The employment of the Executive hereunder (and the Employment Period)
shall terminate upon (i) the death of the Executive and (ii) at the option of
the Company, upon not less than fifteen (15) days’ prior written notice to the
Executive or the Executive’s personal representative or guardian, if the
Executive suffers a “Total Disability” (as defined in Section 4.2(b) hereof).
Upon termination for death or Total Disability, the Company shall pay to the
Executive, guardian or personal representative, as the case may be, a prorated
share of the Annual Bonus pursuant to Section 3.2(b)

4



--------------------------------------------------------------------------------



 



hereof (based on the period of actual employment) that the Executive would have
been entitled to had the Executive worked the full year during which the
termination occurred, which bonus shall be based on actual performance of the
Company for the year of such termination. Any bonus shall be payable as soon as
reasonably practicable following the determination thereof, but in no event
later than April 15 of the following year (unless administratively impracticable
to do so because the Company’s results for the applicable year had not yet been
finalized), and in accordance with the Company’s normal payroll practices and
procedures.
     (b) For purposes of this Agreement, “Total Disability” shall mean (i) if
the Executive is subject to a legal decree of incompetency (the date of such
decree being deemed the date on which such disability occurred), (ii) the
written determination by a physician selected by the Company and acceptable to
Executive (which acceptance shall not be unreasonably withheld), (which expense
shall be paid by the Company) that, because of a medically determinable disease,
injury or other physical or mental disability, the Executive is unable
substantially to perform, with or without reasonable accommodation, the material
duties of the Executive required hereby, and that such disability has lasted for
ninety (90) consecutive days or any one hundred twenty (120) days during the
immediately preceding twelve (12)-month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information or (iii) Executive’s qualifying for benefits under the Company’s
long-term disability coverage, if any. In conjunction with determining mental
and/or physical disability for purposes of this Agreement, the Executive hereby
consents to (x) any examinations that the Company reasonably determines are
relevant to a determination of whether the Executive is mentally and/or
physically disabled or are required by the Company physician, (y) furnish such
medical information as may be reasonably requested and (z) waive any applicable
physician patient privilege that may arise because of such examination. All
expenses incurred by the Executive under this subsection shall be paid by the
Company.
     4.3 Termination by the Company Without Cause, Non-Renewal of the Agreement
by the Company, Resignation by the Executive For Good Reason or in the event of
a Change of Control.
     (a) The Company may terminate the Executive’s employment without “Cause”
(as defined in Section 4.3(f)), and thereby terminate the Executive’s employment
(and the Employment Period) under this Agreement at any time with no requirement
for notice to the Executive. In addition, the Company may terminate the
Executive upon expiration of the Term by providing a Notice of Non-Renewal
pursuant to Section 2 hereof.
     (b) The Executive may resign, and thereby terminate the Executive’s
employment (and the Employment Period), at any time for “Good Reason” (as
defined in Section 4.3(e) hereof), upon not less than thirty (30) days’ prior
written notice to the Company specifying in reasonable detail the reason
therefore; provided, however, that the Company shall have a reasonable
opportunity to cure any such Good Reason (to the extent possible) within such
thirty (30) day notice period after the Company’s receipt of

5



--------------------------------------------------------------------------------



 



such notice; and provided further that, if the Company is not seeking to cure,
the Company shall not be obligated to allow the Executive to continue working
during such period and may, in its sole discretion, accelerate such termination
of employment (and the Employment Period) to any date during such period.
Executive may not terminate employment under this Agreement for Good Reason
regarding any of the Company’s acts or omissions of which Executive had actual
notice for sixty (60) days or more prior to giving notice of termination for
Good Reason.
     (c) In the event the Executive’s employment is terminated pursuant to this
Section 4.3, then, subject to Section 4.3(d) hereof, the following provisions
shall apply:
     (i) The Company shall continue to pay the Executive the Base Salary to
which the Executive would have been entitled pursuant to Section 3.1 hereof (at
the Base Salary rate during the year of termination) for a twelve (12)-month
period following such date of termination, with all such amounts payable in
accordance with the Company’s normal payroll practices and procedures in the
same manner and at the same time as though the Executive remained employed by
the Company.
     (ii) If such termination occurs upon or within eighteen (18) months
following a Change of Control (as defined in Exhibit B attached hereto), the
Company shall continue to pay the Executive the Base Salary to which the
Executive would have been entitled pursuant to Section 3.1 hereof (at the Base
Salary rate during the year of termination) for the greater of (A) a twelve
(12)-month period following such date of termination or (B) the period until the
end of the then remaining Term, with all such amounts payable in accordance with
the Company’s normal payroll practices and procedures in the same manner and at
the same time as though the Executive remained employed by the Company.
     (iii) In the event the Executive’s employment is terminated pursuant to
this Section 4.3 without Cause, and if the Company has previously effected
reductions in the Executive’s Base Salary and the base salary of all senior
executives of the Company, which reductions were substantially similar, then the
Base Salary rate for purposes of Section 4.3(c)(i) or (ii) hereof shall be the
Base Salary rate in effect immediately prior to such reductions.
     (iv) The Company shall pay to the Executive a prorated share of the Annual
Bonus pursuant to Section 3.2(b) hereof (based on the period of actual
employment) that the Executive would have been entitled to had the Executive
worked the full year during which the termination occurred, based on actual
performance of the Company for the year of such termination. The bonus shall be
payable as soon as reasonably practicable following the determination thereof,
but in no event later than April 15 of the following year (unless
administratively impracticable to do so because the Company’s results for the
applicable year had not yet been finalized), and in accordance with the
Company’s normal payroll practices and procedures. Notwithstanding any of the
foregoing, if the Executive’s employment is terminated pursuant to Section 4.3
prior to the conclusion of the fiscal period ending January 31, 2009, the
Company may

6



--------------------------------------------------------------------------------



 



prorate the amount of the Annual Bonus the executive is entitled to receive to
account for the early termination, but it may not prorate the amount due on
account of the fact that the executive’s employment commenced after the
beginning of the fiscal period ending January 31, 2009.
     (v) If the Executive elects continuation coverage (with respect to the
Executive’s coverage and/or any eligible dependent coverage) under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA Continuation
Coverage”) with respect to the Company’s group health insurance plan, the
Executive shall be responsible for payment of the monthly cost of COBRA
Continuation Coverage. Unless prohibited by law, the Company shall reimburse the
Executive for any portion of the monthly cost of COBRA Continuation Coverage
that exceeds the amount of the monthly health insurance premium (with respect to
the Executive’s coverage and/or any eligible dependent coverage) payable by the
Executive immediately prior to the date of Executive’s termination, such
reimbursements to continue (A) for a period of twelve (12) months or (B) in the
event that the Executive’s Base Salary is being paid pursuant to
Section 4.3(c)(ii), for the period set forth therein. The Company shall pay the
reimbursements on a monthly basis in accordance with the Company’s normal
payroll practices and procedures.
     (d) As a condition precedent to the Executive’s right to receive the
benefits set forth in Section 4.3(c) hereof, the Executive agrees to execute a
release of the Company and its respective Affiliates, officers, directors,
stockholders, employees, agents, insurers, representatives and successors from
and against any and all claims that the Executive may have against any such
Person (as defined in Section 5.4(f) hereof) relating to the Executive’s
employment by the Company and the termination thereof, in the form attached
hereto as Exhibit D, as such form may be amended from time to time to comply
with changes in law.
     (e) For purposes of this Agreement, the Executive would be entitled to
terminate the Executive’s employment for “Good Reason” if without the
Executive’s prior written consent:
     (i) the Company fails to comply with any material obligation imposed by
this Agreement;
     (ii) a significant reduction in the Executive’s position, title or duties
as set forth in Section 1.2 of this Agreement, subject, however, to the terms
and conditions set forth in Section 1.2, or if the Executive fails to report to
the Chief Executive Officer, Chairman, or the Board;
     (iii) the Company effects a reduction in the Executive’s Base Salary,
unless all senior executives of the Company receive a substantially similar
reduction in base salary; or
     (iv) the Company requires the Executive to be based (excluding regular
travel responsibilities) at any office or location more than 75 miles outside of
Hoffman Estates, Illinois, provided that the Executive had previously relocated
to the greater Chicago metropolitan area.

7



--------------------------------------------------------------------------------



 



     (f) For purposes of this Agreement, “Cause” means the occurrence of any one
or more of the following events:
     (i) an act of fraud, embezzlement, theft or any other material violation of
law that occurs during or in the course of Executive’s employment with the
Company;
     (ii) intentional damage to the Company’s assets;
     (iii) intentional disclosure of the Company’s confidential information
contrary to the Company’s policies;
     (iv) material breach of Executive’s obligations under this Agreement;
     (v) intentional engagement in any activity which would constitute a breach
of Executive’s duty of loyalty or of your obligations under this Agreement;
     (vi) material breach of any of material the Company’s policy that has been
communicated to the Executive in writing;
     (vii) the willful and continued failure to substantially perform
Executive’s duties for the Company (other than as a result of incapacity due to
physical or mental illness); or
     (viii) willful conduct by Executive that is demonstrably and materially
injurious to the Company, monetarily or otherwise.
     For purposes of this Section 4.3(f), an act, or a failure to act, shall not
be deemed “willful” or “intentional” unless it is done, or omitted to be done,
by Executive in bad faith or without a reasonable belief that Executive’s action
or omission was in the best interest of the Company. Failure to meet performance
standards or objectives, by itself, does not constitute “Cause”.
     4.4 Termination For Cause, Voluntary Resignation Other Than For Good Reason
or Election Not to Extend the Term by the Executive.
     (a) (i) the Company may, upon action of the Board, terminate the employment
of the Executive (and the Employment Period) at any time for “Cause,” (ii) the
Executive may voluntarily resign other than for Good Reason and thereby
terminate the Executive’s employment (and the Employment Period) under this
Agreement at any time upon not less than thirty (30) days’ prior written notice
or (iii) the Executive may provide a Notice of Non-Renewal pursuant to Section 2
hereof, in which case the Executive’s employment will terminate upon expiration
of the Term.
     (b) Upon termination by the Company for Cause, by the Executive as the
result of resignation for other than for Good Reason, or by the Executive at the
end of

8



--------------------------------------------------------------------------------



 



the Term following a Notice of Non-Renewal provided by the Executive, the
Executive shall be entitled to receive all amounts of earned but unpaid Base
Salary and benefits accrued and vested through the date of such termination.
     (c) Before the Company may terminate the Executive for Cause pursuant to
Section 4.4(a)(i), the Board shall deliver to the Executive a written notice of
the Company’s intent to terminate the Executive for Cause, and the Executive
shall have been given a reasonable opportunity to cure any such acts or
omissions (which are susceptible of cure as reasonably determined by the Board
by majority vote thereof) within thirty (30) days after the Executive’s receipt
of such notice.
     4.5 Resignation from Officer Positions. Upon the termination of the
Executive’s employment for any reason (unless otherwise agreed in writing by the
Company and the Executive), the Executive will be deemed to have resigned,
without any further action by the Executive, from any and all officer, director
and/or director positions that the Executive, immediately prior to such
termination, (a) held with the Company or any of its Affiliates and (b) held
with any other entities at the direction of, or as a result of the Executive’s
affiliation with, the Company or any of its Affiliates. If for any reason this
Section 4.5 is deemed to be insufficient to effectuate such resignations, then
Executive will, upon the Company’s request, execute any documents or instruments
that the Company may deem necessary or desirable to effectuate such
resignations.
     4.6 Section 409A of the Code. Notwithstanding anything to the contrary in
this Agreement, the parties mutually desire to avoid adverse tax consequences
associated with the application of Section 409A of the Code to this Agreement
and agree to cooperate fully and take appropriate reasonable actions that
preserve to the Executive, to the maximum extent practical, the full economic
benefit of this Agreement while avoiding any such consequences under
Section 409A of the Code, including delaying payments and reforming the form of
the Agreement if such action would reduce or eliminate taxes and/or interest
payable as a result of Section 409A of the Code. In this regard, notwithstanding
anything to the contrary in this Section 4, to the extent necessary to comply
with Section 409A of the Code, any payment required under this Section 4 shall
be deferred for a period of six (6) months, regardless of the circumstances
giving rise to or the basis for such payment.
5.      Confidentiality, Work Product and Non-Competition and Non-Solicitation.
     5.1 Confidentiality.
     (a) In connection with the Executive’s employment with the Company, the
Company promises to provide the Executive with access to “Confidential
Information” (as defined in Section 5.4(d) hereof) in support of the Executive’s
employment duties. The Executive recognizes that the Company’s business
interests require a confidential relationship between the Company and the
Executive and the fullest practical protection and confidential treatment of all
Confidential Information. At all times, both during and after the Employment
Period, the Executive shall not directly or indirectly: (i) appropriate,
download, print, copy, remove, use, disclose, divulge, communicate or otherwise
“Misappropriate” (as defined in Section 5.4(e) hereof), any Confidential
Information, including, without limitation, originals or copies of any
Confidential Information, in any media or format, except for the Company’s
benefit within the course

9



--------------------------------------------------------------------------------



 



and scope of the Executive’s employment or with the prior written consent of a
majority of the Board; or (ii) take or encourage any action that would
circumvent, interfere with or otherwise diminish the value or benefit of the
Confidential Information to any of the Company Parties (as defined in
Section 5.4(b) hereof).
     (b) All Confidential Information, and all other information and property
affecting or relating to the business of the Company Parties within the
Executive’s possession, custody or control, regardless of form or format, shall
remain, at all times, the property of the respective Company Parties, the
appropriation, use and/or disclosure of which is governed and restricted by this
Agreement.
     (c) The Executive acknowledges and agrees that:
     (i) the Executive occupies a unique position within the Company, and the
Executive is and will be intimately involved in the development and/or
implementation of Confidential Information;
     (ii) in the event the Executive breaches this Section 5.1 with respect to
any Confidential Information, such breach shall be deemed to be a
Misappropriation of such Confidential Information; and
     (iii) any Misappropriation of Confidential Information will result in
immediate and irreparable harm to the Company.
     (d) Upon receipt of any formal or informal request, by legal process or
otherwise, seeking the Executive’s direct or indirect disclosure or production
of any Confidential Information to any Person, the Executive shall promptly and
timely notify the Company and provide a description and, if applicable, hand
deliver a copy of such request to the Company. The Executive irrevocably
nominates and appoints the Company as the Executive’s true and lawful
attorney-in-fact to act in the Executive’s name, place and stead to perform any
act that the Executive might perform to defend and protect against any
disclosure of Confidential Information.
     (e) At any time the Company may request, during or after the Employment
Period, the Executive shall deliver to the Company all originals and copies of
Confidential Information and all other information and property affecting or
relating to the business of the Company Parties within the Executive’s
possession, custody or control, regardless of form or format, including, without
limitation any Confidential Information produced by the Executive. Both during
and after the Employment Period, the Company shall have the right of reasonable
access to review, inspect, copy and/or confiscate any Confidential Information
within the Executive’s possession, custody or control.
     (f) Upon termination or expiration of this Agreement, the Executive shall
immediately return to the Company all Confidential Information, and all other
information and property affecting or relating to the business of the Company
Parties, within the Executive’s possession, custody or control, regardless of
form or format, without the necessity of a prior Company request.

10



--------------------------------------------------------------------------------



 



     (g) During the Employment Period, the Executive represents and agrees that
the Executive will not use or disclose any confidential or proprietary
information or trade secrets of others, including but not limited to former
employers, and that the Executive will not bring onto the premises of the
Company or access such confidential or proprietary information or trade secrets
of such others, unless consented to in writing by said others, and then only
with the prior written authorization of the Company.
     (h) The Executive represents and warrants that the Executive will agree to
keep this Agreement and the terms contained herein confidential, and will not
disclose this Agreement or its terms to persons within or outside of the
Company, other than members of her family, legal counsel, and personal
accountant, or in response to any court order or other legal process, without
the Company’s consent, except as necessary to enforce its terms or as may be
required by law.
     5.2 Work Product/Intellectual Property.
     (a) Assignment. The Executive hereby assigns to the Company all right,
title and interest to all “Work Product” (as defined in Section 5.4(h) hereof)
that (i) relates to any of the Company Parties’ actual or anticipated business,
research and development or existing or future products or services, or (ii) is
conceived, reduced to practice, developed or made using any equipment, supplies,
facilities, assets, information or resources of any of the Company Parties
(including, without limitation, any intellectual property rights).
     (b) Disclosure. The Executive shall promptly disclose Work Product to the
Board and perform all actions reasonably requested by the Company (whether
during or after the Employment Period) to establish and confirm the ownership
and proprietary interest of any of the Company Parties in any Work Product
(including, without limitation, the execution of assignments, consents, powers
of attorney, applications and other instruments). The Executive shall not file
any patent or copyright applications related to any Work Product except with the
written consent of a majority of the Board.
     5.3 Non-Competition and Non-Solicitation.
     (a) In consideration of the Confidential Information being provided to the
Executive as stated in Section 5.1 hereof, and other good and valuable new
consideration as stated in this Agreement, including, without limitation,
employment and/or continued employment with the Company, and the business
relationships, Company goodwill, work experience, client, customer and/or vendor
relationships and other fruits of employment that the Executive will have the
opportunity to obtain, use and develop under this Agreement, the Executive
agrees to the restrictive covenants stated in this Section 5.3.
     (b) From the Effective Date until the end of the Restricted Period (as
defined in Section 5.4(g) hereof), the Executive agrees that the Executive will
not, directly or indirectly, on the Executive’s own behalf or on the behalf of
any other Person, within the United States of America or in any other country or
territory in which the businesses of the Company are conducted:

11



--------------------------------------------------------------------------------



 



     (i) engage in a Competing Business (as defined in Section 5.4(c) hereof),
including, without limitation, by owning, managing, operating, controlling,
being employed by, providing services as a consultant or independent contractor
to or participating in the ownership, management, operation or control of any
Competing Business;
     (ii) induce or attempt to induce any customer, vendor, supplier, licensor
or other Person in a business relationship with any Company Party, for or with
which the Executive or employees working under the Executive’s supervision had
any direct or indirect responsibility or contact during the Employment Period,
(A) to do business with a Competing Business or (B) to cease, restrict,
terminate or otherwise reduce business with the Company for the benefit of a
Competing Business, regardless of whether the Executive initiates contact; or
     (iii) (A) solicit, recruit, persuade, influence or induce, or attempt to
solicit, recruit, persuade, influence or induce anyone employed or otherwise
retained by any of the Company Parties (including any independent contractor or
consultant), to cease or leave their employment or contractual or consulting
relationship with any Company Party, regardless of whether the Executive
initiates contact for such purposes or (B) hire, employ or otherwise attempt to
establish, for any Person, any employment, agency, consulting, independent
contractor or other business relationship with any Person who is or was employed
or otherwise retained by any of the Company Parties (including any independent
contractor or consultant).
     (c) The parties hereto acknowledge and agree that, notwithstanding anything
in Section 5.3(b)(i) hereof, (i) the Executive may own or hold, solely as
passive investments, securities of Persons engaged in any business that would
otherwise be included in Section 5.3(b)(i), as long as with respect to each such
investment the securities held by the Executive do not exceed five percent (5%)
of the outstanding securities of such Person and such securities are publicly
traded and registered under Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and (ii) the Executive may serve on the board
of directors (or other comparable position) or as an officer of any entity at
the request of the Board; provided, however, that in the case of investments
otherwise permitted under clause (i) above, the Executive shall not be permitted
to, directly or indirectly, participate in, or attempt to influence, the
management, direction or policies of (other than through the exercise of any
voting rights held by the Executive in connection with such securities), or lend
the Executive’s name to, any such Person.
     (d) The Executive acknowledges that (i) the restrictive covenants contained
in this Section 5.3 hereof are ancillary to and part of an otherwise enforceable
agreement, such being the agreements concerning Confidential Information and
other consideration as stated in this Agreement, (ii) at the time that these
restrictive covenants are made, the limitations as to time, geographic scope and
activity to be restrained, as described herein, are reasonable and do not impose
a greater restraint than necessary to protect the good will and other legitimate
business interests of the Company, including

12



--------------------------------------------------------------------------------



 



without limitation, Confidential Information (including trade secrets), client,
customer and/or vendor relationships, client and/or customer goodwill and
business productivity, (iii) in the event of termination of the Executive’s
employment, the Executive’s experiences and capabilities are such that the
Executive can obtain gainful employment without violating this Agreement and
without the Executive incurring undue hardship, (iv) based on the relevant
benefits and other new consideration provided for in this Agreement, including,
without limitation, the disclosure and use of Confidential Information, the
restrictive covenants of this Section 5.3, as applicable according to their
terms, shall remain in full force and effect even in the event of the
Executive’s involuntary termination from employment, with or without Cause and
(v)the Executive has carefully read this Agreement and has given careful
consideration to the restraints imposed upon the Executive by this Agreement and
consents to the terms of the restrictive covenants in this Section 5.3, with the
knowledge that this Agreement may be terminated at any time in accordance with
the provisions hereof.
     5.4 Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
     (a) An “Affiliate” of any specified Person means any other Person, whether
now or hereafter existing, directly or indirectly controlling or controlled by,
or under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
     (b) “Company Parties” means the Company, and its direct and indirect
parents, subsidiaries and Affiliates, and their successors in interest.
     (c) “Competing Business” means any business that owns or operates a
specialty retail chain, which chain derives 15% or more of its revenue for the
trailing 12 months from the sale of costume jewelry or accessories targeted to
girls or women seeking merchandise similar to the merchandise sold at the
Company’s stores with an average ticket unit retail of $15 or less.
     (d) Confidential Information.
     (i) Definition. “Confidential Information” means any and all material,
information, ideas, inventions, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic, technical or otherwise), arrangements, pricing and other data of or
relating to any of the Company Parties (as well as their customers and/or
vendors) that is confidential, proprietary or trade secret (A) by its nature,
(B) based on how it is treated or designated by a Company Party, (C) because the
disclosure of which would have a material adverse effect on the business or
planned business of any of the Company Parties and/or (D) as a matter of law.

13



--------------------------------------------------------------------------------



 



     (ii) Exclusions. Confidential Information does not include material, data,
and/or information (A) that any Company Party has voluntarily placed in the
public domain, (B) that has been lawfully and independently developed and
publicly disclosed by third parties, (C) that constitutes the general
non-specialized knowledge and skills gained by the Executive during the
Employment Period or (D) that is otherwise in the public domain through lawful
means; provided, however, that the unauthorized appropriation, use or disclosure
of Confidential Information by the Executive, directly or indirectly, shall not
affect the protection and relief afforded by this Agreement regarding such
information.
     (iii) Inclusions. Confidential Information includes, without limitation,
the following information (including without limitation, compilations or
collections of information) relating or belonging to any Company Party (as well
as their clients, customers and/or vendors) and created, prepared, accessed,
used or reviewed by the Executive during or after the Employment Period:
(1) product and manufacturing information, such as ingredients, combinations of
ingredients and manufacturing processes; (2) scientific and technical
information, such as research and development, tests and test results, formulae
and formulations, studies and analysis; (3) financial and cost information, such
as operating and production costs, costs of goods sold, costs of supplies and
manufacturing materials, non-public financial statements and reports, profit and
loss information, margin information and financial performance information;
(4) customer related information, such as customer related contracts, engagement
and scope of work letters, proposals and presentations, customer-related
contacts, lists, identities and prospects, practices, plans, histories,
requirements and needs, price information and formulae and information
concerning client or customer products, services, businesses or equipment
specifications; (5) vendor and supplier related information, such as the
identities, practices, history or services of any vendors or suppliers and
vendor or supplier contacts; (6) sales, marketing and price information, such as
marketing and sales programs and related data, sales and marketing strategies
and plans, sales and marketing procedures and processes, pricing methods,
practices and techniques and pricing schedules and lists; (7) database, software
and other computer related information, such as computer programs, data,
compilations of information and records, software and computer files,
presentation software and computer-stored or backed-up information including,
but not limited to, e-mails, databases, word processed documents, spreadsheets,
notes, schedules, task lists, images and video; (8) employee-related
information, such as lists or directories identifying employees, representatives
and contractors, and information regarding the competencies (knowledge, skill,
experience), compensation and needs of employees, representatives and
contractors and training methods; and (9) business- and operation-related
information, such as operating methods, procedures, techniques, practices and
processes, information about acquisitions, corporate or business opportunities,
information about partners and potential investors, strategies, projections and
related documents, contracts and licenses and business records, files,
equipment, notebooks, documents, memoranda, reports, notes, sample books,
correspondence, lists and other written and graphic business records.

14



--------------------------------------------------------------------------------



 



     (e) “Misappropriate”, or any form thereof, means:
     (i) the acquisition of any Confidential Information by a Person who knows
or has reason to know that the Confidential Information was acquired by theft,
bribery, misrepresentation, breach or inducement of a breach of a duty to
maintain secrecy or espionage through electronic or other means (each, an
“Improper Means”); or
     (ii) the disclosure or use of any Confidential Information without the
express consent of the Company by a Person who (A) used Improper Means to
acquire knowledge of the Confidential Information (B) at the time of disclosure
or use, knew or had reason to know that his or her knowledge of the Confidential
Information was (x) derived from or through a Person who had utilized Improper
Means to acquire it, (y) acquired under circumstances giving rise to a duty to
maintain its secrecy or limit its use or (z) derived from or through a Person
who owed a duty to the Company to maintain its secrecy or limit its use or
(C) before a material change of his or her position, knew or had reason to know
that it was Confidential Information and that knowledge of it had been acquired
by accident or mistake.
     (f) “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, business trust, joint-stock
company, estate, trust, unincorporated organization, government or other agency
or political subdivision thereof or any other legal or commercial entity.
     (g) “Restricted Period” means the longer of (i) twelve (12) months after
the date of termination of employment (the Executive’s last day of work for the
Company) or (ii) the period during which the Executive is receiving payments
from the Company pursuant to Section 4 hereof.
     (h) “Work Product” means all patents and patent applications, all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, formulations, concepts and ideas, and all
similar or related information (in each case whether or not patentable), all
copyrights and copyrightable works, all trade secrets, confidential information,
and all other intellectual property and intellectual property rights that are
conceived, reduced to practice, developed or made by the Executive either alone
or with others in the course of employment with the Company (including
employment prior to the date of this Agreement).
     5.5 Remedies. Because the Executive’s services are unique and because the
Executive has access to Confidential Information, the Executive acknowledges and
agrees that if the Executive breaches any of the provisions of Section 5 hereof,
the Company may suffer immediate and irreparable harm for which monetary damages
alone will not be a sufficient remedy. The restrictive covenants stated in
Section 5 hereof are without prejudice to the Company’s rights and causes of
action at law.

15



--------------------------------------------------------------------------------



 



     5.6 Interpretation; Severability.
     (a) The Executive has carefully considered the possible effects on the
Executive of the covenants not to compete, the confidentiality provisions and
the other obligations contained in this Agreement, and the Executive recognizes
that the Company has made every effort to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Company’s
legitimate business interests.
     (b) The Executive acknowledges and agrees that the restrictive covenants
set forth in this Agreement are reasonable and necessary in order to protect the
Company’s valid business interests. It is the intention of the parties hereto
that the covenants, provisions and agreements contained herein shall be
enforceable to the fullest extent allowed by law. If any covenant, provision or
agreement contained herein is found by a court having jurisdiction to be
unreasonable in duration, scope or character of restrictions, or otherwise to be
unenforceable, such covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, scope or character of
restrictions of such covenant, provision or agreement shall be deemed reduced or
modified with retroactive effect to render such covenant, provision or agreement
reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions and agreements herein shall be valid and enforceable. Moreover, to
the extent that any provision is declared unenforceable, the Company shall have
any and all rights under applicable statutes or common law to enforce its rights
with respect to any and all Confidential Information or unfair competition by
the Executive.
6.      Miscellaneous.
     6.1 Public Statements.
     (a) Media Nondisclosure. The Executive agrees that during the Employment
Period or at any time thereafter, except as may be authorized in writing by the
Company, the Executive will not directly or indirectly disclose or release to
the Media any information concerning or relating to any aspect of the
Executive’s employment or termination from employment with the Company and/or
any aspect of any dispute that is the subject of this Agreement. For the
purposes of this Agreement, the term “Media” includes, without limitation, any
news organization, station, publication, show, website, web log (blog), bulletin
board, chat room and/or program (past, present and/or future), whether published
through the means of print, radio, television and/or the Internet or otherwise,
and any member, representative, agent and/or employee of the same.
     (b) Non-Disparagement by the Executive. The Executive agrees that during
the Employment Period or at any time thereafter, the Executive will not make any
statements, comments or communications in any form, oral, written or electronic
to any

16



--------------------------------------------------------------------------------



 



Media or any customer, client or supplier of the Company or any of its
Affiliates, which would constitute libel, slander or disparagement of the
Company or any of its Affiliates, including, without limitation, any such
statements, comments or communications that criticize, ridicule or are
derogatory to the Company or any of its Affiliates; provided, however, that the
terms of this Section 6.1(b) shall not apply to communications between the
Executive and, as applicable, the Executive’s attorneys or other persons with
whom communications would be subject to a claim of privilege existing under
common law, statute or rule of procedure. The Executive further agrees that the
Executive will not in any way solicit any such statements, comments or
communications from others.
     (c) Non-Disparagement by the Company. The Company agrees that during the
Employment Period or at any time thereafter, the Company will not make any
statements, comments or communications in any form, oral, written or electronic,
which would constitute libel, slander or disparagement of the Executive,
including, without limitation, any such statements, comments or communications
that criticize, ridicule or are derogatory to the Executive; provided, however,
that the terms of this Section 6.1(c) shall not apply to communications between
the Company and, as applicable, the Company’s attorneys or other persons with
whom communications would be subject to a claim of privilege existing under
common law, statute or rule of procedure. The Company further agrees that the
Company will not in any way solicit any such statements, comments or
communications from others.
     6.2 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION SHALL BE THE EXCLUSIVE
REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR CONTROVERSIES, WHETHER STATUTORY,
CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING UNDER OR RELATING
TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY OR TERMINATION FROM THE
COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, OR THE
CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) (COLLECTIVELY,
“DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND WAIVE THE
RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE ARBITRATION
FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT.
     (a) Procedure Generally. The parties agree to submit the Dispute to a
single arbitrator selected from a panel of JAMS arbitrators. The arbitration
will be governed by the JAMS Comprehensive Arbitration Rules and Procedures in
effect at the time the arbitration is commenced, subject to the terms and
modifications of this Agreement. If for any reason JAMS cannot serve as the
arbitration administrator or cannot fulfill the panel requirements of the
Arbitration Provision, the Company may select an alternative arbitration
administrator, such as AAA, to serve under the terms of this Agreement.
     (b) Arbitrator Selection. To select the arbitrator, the parties shall make
their respective strikes from a panel of former federal court judges and
magistrates, to the extent available from JAMS (the “First Panel”). If the
parties cannot agree upon an arbitrator from the First Panel or if such a panel
is not available from JAMS, then the

17



--------------------------------------------------------------------------------



 



parties will next make their respective strikes from a panel of former Illinois
state court trial and appellate judges, to the extent available from JAMS (the
“Second Panel”). Any arbitrators proposed for the First and Second Panels
provided for in this Section 6.2(b) must be available to serve in the Agreed
Venue. If the parties cannot agree upon an arbitrator from the Second Panel or
if such a panel is not available from JAMS, then the parties will next make
their respective strikes from the panel of all other JAMS arbitrators available
to serve in the Agreed Venue.
     (c) VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY
SUCH ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING, INCLUDING ANY COURT
PROCEEDING, UNDER THIS AGREEMENT) SHALL BE CHICAGO, ILLINOIS (THE “AGREED
VENUE”).
     (d) Authority and Decision. The arbitrator shall have the authority to
award the same damages and other relief that a court could award. The arbitrator
shall issue a reasoned award explaining the decision and any damages awarded.
The arbitrator’s decision will be final and binding upon the parties and
enforceable by a court of competent jurisdiction. The parties will abide by and
perform any award rendered by the arbitrator. In rendering the award, the
arbitrator shall state the reasons therefor, including (without limitation) any
computations of actual damages or offsets, if applicable.
     (e) Fees and Costs. In the event of arbitration under the terms of this
Agreement, the fees charged by JAMS or other arbitration administrator and the
arbitrator shall be borne by the parties equally. In addition, the parties shall
each bear their own costs, expenses and attorneys’ fees incurred in arbitration.
     (f) Limited Scope. The following are excluded from binding arbitration
under this Agreement: claims for workers’ compensation benefits or unemployment
benefits; replevin; and claims for which a binding arbitration agreement is
invalid as a matter of law.
     6.3 Injunctive Relief. The parties hereto may seek injunctive relief in
arbitration; provided, however, that as an exception to the arbitration
agreement set forth in Section 6.2 hereof, the parties, in addition to all other
available remedies, shall each have the right to initiate an action in any court
of competent jurisdiction in order to request injunctive or other equitable
relief regarding the terms of Sections 5 or 6.2 hereof. The exclusive venue of
any such proceeding shall be in the Agreed Venue. The parties agree (a) to
submit to the jurisdiction of any competent court in the Agreed Venue, (b) to
waive any and all defenses the Executive may have on the grounds of lack of
jurisdiction of such court and (c) that neither party shall be required to post
any bond, undertaking or other financial deposit or guarantee in seeking or
obtaining such equitable relief. Evidence adduced in any such proceeding for an
injunction may be used in arbitration as well. The existence of this right shall
not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that a party hereto may have at law or in equity.
     6.4 Settlement of Existing Rights. In exchange for the other terms of this
Agreement, the Executive acknowledges and agrees that: (a) the Executive’s entry
into this Agreement is a condition of employment and/or continued employment
with the Company, as applicable; (b)

18



--------------------------------------------------------------------------------



 



except as otherwise provided herein, this Agreement will replace any existing
employment agreement between the parties and thereby act as a novation, if
applicable; (c) the Executive is being provided with access to Confidential
Information, including, without limitation, proprietary trade secrets of one or
more Company Parties, to which the Executive has not previously had access;
(d) all Company inventions and intellectual property developed by the Executive
during any past employment with the Company and all goodwill developed with the
Company’s clients, customers and other business contacts by the Executive during
any past employment with Company, as applicable, is the exclusive property of
the Company; and (e) all Confidential Information and/or specialized training
accessed, created, received or utilized by the Executive during any past
employment with Company, as applicable, will be subject to the restrictions on
Confidential Information described in this Agreement, whether previously so
agreed or not.
     6.5 Indemnification. The Executive shall be entitled from the Effective
Date until the end of the Employment Period in the capacity as an officer or
director of the Company or any of its subsidiaries to the benefit of the
indemnification provisions contained in the By-Laws of the Company or as a
matter of law, whichever is greater. In addition, during the term of the
Executive’s employment and, where applicable under the terms of the relevant
liability policy thereafter, the Executive shall be covered under any directors’
and officers’ insurance policy maintained by the Company.
     6.6 Post-Termination Assistance. During the Restricted Period, the
Executive shall cooperate, at the reasonable request of the Company (i) in the
transition of any matter for which the Executive had authority or responsibility
during the Employment Period, or (ii) with respect to any other matter involving
the Company for which the Executive may be of assistance. The Executive shall be
entitled to reimbursement of any out-of-pocket expenses she incurs in providing
such assistance upon submission of documentation supporting such expenses.
     6.7 Entire Agreement; Waiver. This Agreement contains the entire agreement
between the Executive and the Company with respect to the subject matter hereof,
and supersedes any and all prior understandings or agreements, whether written
or oral. No modification or addition hereto or waiver or cancellation of any
provision hereof shall be valid except by a writing signed by the party to be
charged therewith. No delay on the part of any party to this Agreement in
exercising any right or privilege provided hereunder or by law shall impair,
prejudice or constitute a waiver of such right or privilege.
     6.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to principles
of conflict of laws.
     6.9 Successors and Assigns; Binding Agreement. The rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and permitted assigns. This Agreement is a personal contract, and,
except as specifically set forth herein, the rights and interests of the
Executive herein may not be sold, transferred, assigned, pledged or hypothecated
by any party without the prior written consent of the others. As used herein,
the term “successor” as it relates to the Company, shall include, but not be
limited to, any successor by way of merger, consolidation or sale of all or
substantially all of such Person’s assets or equity interests.

19



--------------------------------------------------------------------------------



 



     6.10 Representation by Counsel; Independent Judgment. Each of the parties
hereto acknowledges that (a) it or the Executive has read this Agreement in its
entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any individuals of its or the
Executive’s choice regarding its or the Executive’s agreement to the provisions
contained herein, including legal counsel of its or the Executive’s choice, and
any decision not to was the Executive’s or its alone and (c) it or the Executive
is entering into this Agreement of its or the Executive’s own free will, without
coercion from any source, based upon its or the Executive’s own independent
judgment.
     6.11 Interpretation. The parties and their respective legal counsel
actively participated in the negotiation and drafting of this Agreement, and in
the event of any ambiguity or mistake herein, or any dispute among the parties
with respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that the
Executive, it, or the Executive’s or its counsel was the drafter thereof.
     6.12 Survival. The applicable provisions of Sections 4, 5 and 6 hereof
shall survive the termination of this Agreement.
     6.13 Notices. All notices and communications hereunder shall be in writing
and shall be deemed properly given and effective when received, if sent by
facsimile or telecopy, or by postage prepaid by registered or certified mail,
return receipt requested, or by other delivery service which provides evidence
of delivery, as follows:
     If to the Company, to:

                       Claire’s Stores, Inc.
2400 W. Central Rd.
Hoffman Estates, IL 60192
Attention: General Counsel

     If to the Executive, to:

                       Joan Munnelly
2362 Cob Tail Way
Blacklick, Ohio 43003

     With a copy to:

                       Joseph F. Murray
Murray Murphy Moul + Basil LLP
1533 Lake Shore Dr.
Columbus, OH 43204

or to such other address as one party may provide in writing to the other party
from time to time.
     6.14 No Conflicts. The Executive represents and warrants to the Company
that her acceptance of employment and the performance of her duties for the
Company will not conflict with or result in a violation or breach of, or
constitute a default under any contract, agreement or understanding to which she
is or was a party or of which she is aware and that there are no restrictions,
covenants, agreements or limitations on her right or ability to enter into and
perform the terms of this Agreement that have not or will not be waived prior to
the Effective Date.

20



--------------------------------------------------------------------------------



 



     6.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile transmission of
any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original. At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.
     6.16 Captions. Paragraph headings are for convenience only and shall not be
considered a part of this Agreement.
     6.17 No Third Party Beneficiary Rights. Except as otherwise provided in
this Agreement, no entity shall have any right to enforce any provision of this
Agreement, even if indirectly benefited by it.
     6.18 Withholdings. Any payments provided for hereunder shall be paid net of
any applicable withholdings required under Federal, state or local law and any
additional withholdings to which Executive has agreed.
     6.19 No Mitigation. In the event of any termination of the Executive’s
employment hereunder, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, to be effective for all purposes as of
the Effective Date.

            CLAIRE’S STORES, INC.
      By:   /s/ Eugene S. Kahn         Name:   Eugene S. Kahn        Title:  
Chief Executive Officer        EXECUTIVE
      /s/ Joan Munnelly       Name:   Joan Munnelly           

22